Citation Nr: 0617948	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
bilateral wrists.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision that denied 
the veteran's claim of service connection for a bilateral 
wrist condition.  The veteran indicated in his March 2004 
substantive appeal that he wanted a Travel Board hearing, but 
the request was later withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).


FINDING OF FACT

The veteran does not have a current bilateral wrist 
disability.  


CONCLUSION OF LAW

A bilateral wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the January 2004 
SOC.  Specifically, the January 2004 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated August 6, 2002, and October 17, 2003, whereby the 
veteran was advised of the provisions relating to the VCAA.  

Specifically, the veteran was advised in both the August 2002 
and October 2003 VCAA letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records from SSA and VA outpatient facilities.  The VCAA 
letters also informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  With respect to private treatment records, 
both letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letters that the veteran complete this release so that 
VA could obtain these records on his behalf.  The August 2002 
VCAA letter specifically asked that the veteran complete 
releases for Uss Inchon Medical Bay and Drs. R., G. and V.  
The October 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis in original].  The veteran 
was also advised in both letters that a VA examination would 
be scheduled if necessary to make a decision on his claim. 
Finally, the Board notes that the August 2002 VCAA letter 
specifically requested of the veteran: "Tell us about any 
additional information or evidence that you want us to try 
and get for you."  This request complies with the 
requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in January 2003.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, the veteran was provided with VCAA notice 
through the October 2003 VCAA letter and his claim was 
readjudicated in the January 2004 SOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

The Board also notes that the October 2003 VCAA incorrectly 
informed the veteran that his bilateral wrist claim had been 
previously finally denied and instructed him that he would 
have to submit new and material evidence to reopen the claim.  
However, the RO has adjudicated this service connection claim 
only on the merits, and the veteran's written submissions 
convey an understanding of what is required of him to satisfy 
his claim.  Not once has he referred to "new and material 
evidence," and the Board is confident that the veteran's 
appointed representative has conveyed to the veteran what is 
required to satisfy his claim.  Accordingly, the Board finds 
that this inaccurate statement is not prejudicial to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral wrist 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private treatment of the veteran, which will be 
discussed below.  Additionally, the veteran was provided with 
VA joints examinations in October 2002 and October 2003, the 
results of which will be discussed below.  The reports of the 
medical examination reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran initially 
requested a personal hearing on his March 2004 substantive 
appeal (VA Form 9), but he withdrew that request in February 
2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran contends that his current bilateral wrist 
disability is a result of handwriting, typing and computer 
data entry in service.  See the April 2003 notice of 
disagreement.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to Hickson element (1), though the veteran has 
complained of pain in his wrists, there is no evidence of a 
current bilateral wrist disability.  Though there are two 
notations in the veteran's private treatment records of 
"chronic wrist/pain tendonitis" and "tendonitis of the 
right wrist" in August 1999 and October 1999, respectively, 
these symptoms seem to have resolved by the time the veteran 
filed his claim for benefits in 2002.  Indeed, the Dr. P.K.G. 
noted in October 1999 that the veteran's "symptoms have 
resolved except for some moderate residual wrist pain."  
These findings are concurrent with the two VA examination 
reports of record.  The October 2002 VA examiner found that 
"both wrists are normal without any evidence of residual of 
tendonitis."  The October 2003 VA examiner's findings were 
similar.  X-rays of the veteran's wrists were negative for 
any significant abnormality, and the examiner made no 
diagnosis in regards to the veteran's wrists.  The October 
2003 VA examination report does, however, indicate the 
veteran has mild degenerative arthritis of the first 
carpometacarpal joints of the bilateral hands.  

Accordingly, Hickson element (1) has been satisfied with 
respect to the bilateral hands but not with respect to the 
bilateral wrists.  As far as the veteran's claim for service 
connection of the bilateral wrists, such fails on the basis 
of lack of a current disability.

Turning to Hickson element (2), in-service disease or injury, 
the Board will separately address the matters of in-service 
disease and in-service injury.

With respect to in-service disease, the veteran's service 
medical records indicate that the veteran made no 
musculoskeletal complaints as to hand problems in service 
(the Board notes in passing there are unrelated 
dermatological complaints for an insect bite, a laceration 
and warts to the right hand).  Indeed, examination reports 
dated in August 1977, September 1981, March 1988 and April 
1993 indicate that examination of the veteran's upper 
extremities was completely normal.  Accordingly, there is no 
evidence of hand or wrist disease in service.

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application.  There is no evidence of arthritis 
(either of the wrists or hands) in service or within the one 
year presumptive period after service.  Indeed, arthritis of 
the bilateral hands was first clinically evidenced during the 
October 2003 VA examination, over five years after separation 
from service.

With respect to the in-service injury, the veteran contends 
that he injured his hands from typing in service.  See the 
March 2004 substantive appeal.  While not disputing that the 
veteran typed a great deal in service, for reasons stated 
immediately below the Board does not find that a bilateral 
hand injury was incurred thereby.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

Significantly, there is no mention of the wrists and hands by 
the veteran until he filed his initial claim of entitlement 
to VA benefits in June 2002, almost 5 years after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention the purported typing injury in service when he 
gave a detailed medical history in an October 1999 outpatient 
record.  Instead, the veteran indicated that the source of 
his pain was his post-service employment in the computer 
industry.  Significantly, he noted that his upper extremity 
problems began in April 1999, 14 months after separation from 
service, and resolved after he moved into a different non-
typing occupation.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in October 1999 
and reported a post-service occupational injury as the source 
of his hand and wrist problems.  Not only was this treatment 
more contemporaneous, but also at that time there was no 
issue of monetary gain.  Thus, to the extent that the 
veteran's current contentions are in conflict with the 
medical history taken in October 1999, the Board finds that 
the statements made by the veteran in October 1999 to be more 
probative than statements made years later in the context of 
a claim for monetary benefits from the government.  Not only 
may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately five years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.

The Board wishes to make it clear that it does not dispute 
that the veteran worked on computers during his military 
service.  However, for reasons expressed immediately above, 
the Board finds that the evidence of record, as a whole, does 
not support the veteran's contention that he sustained injury 
and/or chronic disability thereby.  Hickson element (2) has 
therefore not been met, and the claim fails on that basis 
alone.

Finally, with respect to Hickson element (3), no probative 
medical nexus opinion is of record.  A statement from J.R.V. 
dated in July 1999 noted that the veteran did computer 
software technical support at the time.  Dr. J.R.V. 
speculated that the veteran's hand problems may be due to 
overuse syndrome.  Not only does this opinion relate the 
veteran's wrists and hands to post-service employment, but it 
is also speculative in nature and therefore not probative 
medical evidence.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).


There is no medical opinion to the contrary.  The veteran 
himself is not competent to offer a medical opinion 
attributing a disability to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  Therefore, 
Hickson element (3), medical nexus, is also not met for the 
claim.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a disability of the bilateral wrists.  Contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application as the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a disability of the 
bilateral wrists is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


